Exhibit 10.1

PARENT GUARANTEE

THIS GUARANTEE (this “Guarantee”) is made and entered into this 14th day of
March, 2010, by and among CONSOL Energy Inc., a corporation organized under the
Laws of the State of Delaware (the “Guarantor”), and Dominion Resources, Inc., a
corporation organized under the Laws of the Commonwealth of Virginia, Dominion
Transmission, Inc., a corporation organized under the Laws of the State of
Delaware, and Dominion Energy, Inc., a corporation organized under the Laws of
the Commonwealth of Virginia (collectively, the “Sellers”). Guarantor, on the
one hand, and Sellers, on the other hand, are each referred to herein as a
“Party” and collectively as the “Parties.” Capitalized terms used but not
defined in this Guarantee shall have the meanings ascribed to them in the PSA
(as defined below).

RECITALS

A. Guarantor’s subsidiary, CONSOL Energy Holdings LLC VI, a limited liability
company organized under the Laws of the State of Delaware (“Purchaser”), has, as
of the date hereof, entered into that certain Purchase and Sale Agreement (the
“PSA”) with the Sellers, for the purchase by Purchaser of the Additional Assets
and the Shares.

B. Guarantor, directly or indirectly, owns all of the equity interests in
Purchaser.

C. As a condition precedent to the execution of the PSA, the Sellers require the
execution of this Guarantee.

NOW, THEREFORE, in order to induce the Sellers to sell, assign and deliver the
Interests to Purchaser as provided in the PSA, in consideration of the foregoing
recitals, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees as follows:

1. Guarantee. Guarantor hereby unconditionally and irrevocably guarantees to the
Sellers the prompt, punctual and full payment and performance of (a) the
obligations and covenants of Purchaser under the PSA prior to and including
Closing and (b) following Closing, Purchaser’s obligations and covenants to pay
when due any amounts owing under the PSA, including, without limitation, the
exhibits thereto and all other agreements to be executed under the terms
thereof, as now or hereafter amended, in accordance with the terms and
conditions thereof ((a) and (b) collectively, the “Obligations”).

2. Term. This Guarantee is a continuing guarantee of payment and performance and
not of collection. This Guarantee shall remain in full force and effect until
the earlier to occur of (a) the termination of the PSA in accordance with its
terms and (b) the date Purchaser has fully discharged all of the Obligations,
and for four months thereafter, subject to the provisions of Section 4 of this
Guarantee.

3. Enforcement. Guarantor’s obligations are primary obligations and independent
of all of Purchaser’s obligations to the Sellers. Upon default by Purchaser with
respect to any of the Obligations, the Sellers shall have no obligation to
proceed against Purchaser, and may proceed directly against Guarantor without
proceeding against Purchaser or any other person or pursuing

 

1



--------------------------------------------------------------------------------

any other remedy. Guarantor agrees to reimburse the Sellers for all costs and
expenses (including, without limitation, court and arbitration costs and
reasonable attorneys’ fees) incurred by the Sellers in connection with the
enforcement of the Sellers’ rights under this Guarantee.

4. Invalidation of Payments. As a separate, independent and alternative
stipulation, Guarantor irrevocably and unconditionally agrees as a primary
obligation to indemnify the Sellers from time to time on demand from and against
any loss incurred by the Sellers as a result of any of the Obligations not being
paid or performed in the manner required under the PSA by the date due or being
or becoming void, voidable or unenforceable for any reason whatsoever, whether
known or unknown to the Sellers or Purchaser, the amount of such loss being the
amount which the Sellers would otherwise be entitled to recover from Purchaser
under the PSA with respect to such Obligations and provided that recovery shall
be without duplication to recovery under other provisions of this Guarantee.
Guarantor’s obligations hereunder shall not be affected by the commencement of
any proceedings by or against Purchaser under the Bankruptcy Code (U.S.C. Title
11) or any other liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws affecting the rights of creditors generally, any stay or ruling thereunder,
or the disallowance of any claim thereunder. If all or any part of any payment
to or for the benefit of the Sellers in respect of the Obligations shall be
invalidated, declared to be fraudulent or preferential, set aside or required
for any reason to be repaid or paid to a trustee, receiver or other third party,
then any Obligations that otherwise would have been satisfied by that payment or
partial payment shall be revived and continue in full force and effect as if
that payment had not been made. Guarantor shall be fully and primarily liable
for such Obligations and as set forth in this Guarantee.

5. Waiver of Defenses. The Sellers may, without notice to or consent of
Guarantor (a) extend or, with the prior written consent of Purchaser, alter, the
time, manner, place or terms of payment or performance of the Obligations, or
(b) waive, or, with the prior written consent of Purchaser, amend any terms of
the PSA or any other agreement executed pursuant to the PSA, or (c) release
Purchaser from any or all Obligations, or (d) release any other guarantee or
security for the Obligations, without in any way changing, releasing or
discharging Guarantor from liability hereunder. Guarantor hereby waives any
defenses which Purchaser or any other person liable for the Obligations may have
or assert regarding (i) the insolvency, bankruptcy, liquidation or dissolution
of Purchaser or such other person or (ii) the invalidity, illegality,
voidability or unenforceability of all or any portion of the Obligations as a
result of ultra vires or other lack of authority, defective formation or other
organizational deficiencies or similar types of defenses. Guarantor further
waives notice of the acceptance of this Guarantee, presentment, demand, protest,
and notices of protest, nonpayment, default or dishonor of the Obligations, and
all other notices or demands of any kind or nature whatsoever with respect to
the Obligations, as well as the benefits of Chapter 43 of the Texas Civil
Practice and Remedies Code and Rule 31 of the Texas Rules of Civil Procedures,
and of any similar statutes. Nothing in this Guarantee shall limit or otherwise
affect the rights of Purchaser under the terms of the PSA.

6. Representation and Warranties. Guarantor represents and warrants to the
Sellers that: (a) Guarantor has received, or will receive, direct or indirect
benefit from the making of this Guarantee; (b) Guarantor is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware; (c) Guarantor has the requisite corporate power to enter into this
Guarantee and to perform its obligations hereunder; (d) the execution, delivery
and

 

2



--------------------------------------------------------------------------------

performance of this Guarantee have been duly and validly authorized by all
necessary corporate action on the part of Guarantor; (e) this Guarantee has been
duly executed and delivered by Guarantor and constitutes the valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms; (f) the execution, delivery and performance of this Guarantee will not
(i) violate any provision of the certificate of incorporation or bylaws (or
other governing instruments) of Guarantor or (ii) violate any judgment, order,
ruling, or regulation applicable to Guarantor; (g) the execution, delivery and
performance of this Guarantee by Guarantor will not be subject to any consent,
approval or waiver from any Governmental Body or other third Person;
(h) Guarantor possesses the necessary financial capability to fulfill the
Obligations; and (i) there are no bankruptcy, insolvency, reorganization or
receivership proceedings pending against, being contemplated by or, to
Guarantor’s knowledge, threatened against Guarantor.

7. Assignment. This Guarantee and the rights and obligations hereunder shall not
be assignable or transferable by Guarantor except with the prior written consent
of the Sellers.

8. Amendments and Waivers. No amendment, modification or waiver in respect of
this Guarantee shall be effective unless, in the case of an amendment or
modification, such amendment or modification shall be in writing and signed by
Guarantor and the Sellers, and, in the case of a waiver, such waiver shall be in
writing, specifically refer to this Guarantee and be signed by the Person
against which such waiver is sought to be enforced.

9. Notices. All notices and other communications shall be in writing and shall
be delivered by hand or sent, postage prepaid, by express mail or reputable
overnight courier service to the address for the Sellers set forth in
Section 12.2 of the PSA or, in the case of Guarantor, to the following address:

CONSOL Energy Inc.

1000 CONSOL Energy Drive

Canonsburg, Pennsylvania 15317

Attn: Stephen W. Johnson

Telephone: (724) 485-4163

Telecopy: (724) 485-4836

Each Party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.

10. Governing Law. This Guarantee and the legal relations between the Parties
shall be governed by and construed in accordance with the Laws of the State of
Delaware, without regard to principles of conflicts of Laws that would direct
the application of the Laws of another jurisdiction.

11. Counterparts. This Guarantee may be executed in counterparts, each of which
shall be deemed an original instrument, but all such counterparts together shall
constitute but one agreement.

 

3



--------------------------------------------------------------------------------

12. Entire Agreement. This Guarantee constitutes the entire agreement between
the Parties pertaining to the subject matter hereof, and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof.

13. Severability. If any term or other provision of this Guarantee is held
invalid, illegal or incapable of being enforced under any rule of law, all other
conditions and provisions of this Guarantee shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to either Party.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Guarantee on the day and year
first written above.

 

GUARANTOR: CONSOL ENERGY INC. By:  

/s/ J. Brett Harvey

Name:   J. Brett Harvey Title:   President and Chief Executive Officer SELLERS:
DOMINION RESOURCES, INC. By:  

/s/ Thomas F. Farrell II

Name:   Thomas F. Farrell II Title:   President and Chief Executive Officer
DOMINION ENERGY, INC. By:  

/s/ David A. Christian

Name:   David A. Christian Title:   President DOMINION TRANSMISSION, INC. By:  

/s/ Gary L. Sypolt

Name:   Gary L. Sypolt Title:   President

[Signature Page to Parent Guarantee]